 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RAMON PATINO-PADILLA,                                   1:18-cv-00933-JLT (PC)

12                       Plaintiff,                          ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
13           v.
                                                             (ECF No. 10)
14   E. PADILLA, et al.,
15                       Defendants.
16
             On September 26, 2018, plaintiff filed a motion seeking the appointment of counsel.
17
     Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
18
     113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
19
     plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the
20
     Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain
21
     exceptional circumstances the court may request the voluntary assistance of counsel pursuant to
22
     section 1915(e)(1). Rand, 113 F.3d at 1525.
23
             Without a reasonable method of securing and compensating counsel, the court will seek
24
     volunteer counsel only in the most serious and exceptional cases. In determining whether
25
     Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of
26
     the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
27
     complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
28
                                                         1
 1          In the present case, the court does not find the required exceptional circumstances. Even

 2   if it is assumed that plaintiff is not well versed in the law and that he has made serious allegations

 3   which, if proved, would entitle him to relief, his case is not exceptional. This court is faced with

 4   similar cases almost daily. Further, at this early stage in the proceedings, the court cannot make a

 5   determination that plaintiff is likely to succeed on the merits, and based on a review of the record

 6   in this case, the court does not find that plaintiff cannot adequately articulate his claims. Id.

 7          Plaintiff’s motion for the appointment of counsel is therefore DENIED without prejudice.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 2, 2018                               /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
